Case 1:20-cv-11031-JMF Document 15 Filed 03/05/21 Page 1 of 2
      Case 1:20-cv-11031-JMF Document 15 Filed 03/05/21 Page 2 of 2




In all likelihood, the March 16th conference would have been held by telephone. Be that as it
may, the application GRANTED, and the initial pretrial conference previously scheduled for
that date is ADJOURNED to April 6, 2021, at 2:30 p.m. The parties are reminded of their
obligation to file a pre-conference letter and proposed case management plan no later than the
Thursday prior to the conference. See ECF No. 6. The Clerk of Court is directed to terminate
ECF No. 14.

                             SO ORDERED.




                                     March 5, 2021
